Title: From Benjamin Franklin to John Williams, 15 August 1773
From: Franklin, Benjamin
To: Williams, John


The recipient of this letter can be identified with confidence. In late June Jonathan Williams, Jr., had sent papers for his Uncle John, the customs inspector, who had come to England with him and Josiah in 1770 and had remained there; these must be the papers that Franklin mentions in his postscript. Other internal evidence confirms that the year was 1773: Franklin’s return to town was from his visit to Lord Le Despencer, and his plan to leave for America, although he used it to turn aside Williams’ request for a loan, was one that he had recently abandoned.
 
Sir
Augt 15. [1773]
On my Return to Town I found your Note of Monday. Having for some time designed to leave England this Summer, I have either forbidden or have not calld for Remittances that would otherwise have been made to me, and among others from your Brother, so that my Cash here is lower than usual. However, to see if I could possibly accommodate you, I have taken a little time to examine what Demands may be incumbent on me to discharge before my Departure, and I never on any Occasion was more convinc’d of the Truth of the old Saying, That our Sins and our Debts are always more than we take them to be. In short I find I shall have full Occasion for all the Money I can command here, so that without the greatest Inconvenience to my self I cannot comply with your Request; under which Circumstance you do not seem to desire it. And as I know your Brother’s Punctuality, I make no doubt you will soon receive from him the Remittances he ought to make you. I am, Sir, Your most obedient humble Servant
B F

Jonathan desires me to give you the Reading of the enclos’d Papers.
